Citation Nr: 1230834	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 12, 2004, for the grant of service connection for coronary artery disease with hypertension and the assignment of a 100 percent disability evaluation.  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which granted service connection for coronary artery disease with hypertension and assigned a 100 percent disability evaluation.  The Veteran filed a notice of disagreement with the effective date and thereafter perfected his appeal.  

The Veteran ended his representation with one service organization and never granted another service organization (or attorney) the right to represent him before the Board.  Therefore, the Veteran is not represented in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

On his April 2009 substantive appeal, the Veteran checked the box indicating that he wished to have a hearing before the Board in Washington, DC.  

The Veteran was scheduled for the requested hearing in July 2012.  Prior to the hearing, the Veteran, in a statement in support of claim dated in April 2012, and received in June 2012, indicated that he no longer wished to have a Board hearing in Washington, DC.  He stated that he was now requesting a hearing at the RO.  Thereafter, it was noted in the file that the Veteran desired a videoconference hearing at the RO.  

Pursuant to the Veteran's request and in order to comply with the duty to assist, the matter must be remanded to afford the Veteran an opportunity to appear at a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge in the order that the request was received.  A copy of all correspondence sent to the Veteran with regard to scheduling the videoconference should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


